Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 14, 2022 is acknowledged.
3.	Claims 1-11 and 21-23 have been cancelled and new claims 24-26 have been added.
4.	Claims 12-20 and 24-26 are pending in this application.


Restriction
5.	Applicant's election with traverse of Group 6 (claims 12-16 and new claims 24-26) in the reply filed on July 14, 2022 is acknowledged.  The traversal is on the ground(s) that Group VI is basically the same as that of Group I, Group II, Group III, Group IV, Group V, Group VII, Group VII and Group VIII, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because lack of unity of invention was established in the previous office action in view of He et al (In Vitro Cellular and Developmental Biology Animal, 2015, 51, Suppl 1, pp. 1-17, cited in the previous office action). Additionally, Applicant cancelled claims 1-11 and 17-20, drawn to Inventions I-IV and VII-IX. 
The requirement is still deemed proper and is therefore made FINAL. Applicant has withdrawn claims 17-20 from consideration. A search was conducted on the genus claim 12 and the species recited in claims 13-15, and prior art was found. Claims 16 and 25-26 are withdrawn from further consideration as being drawn to nonelected species found in the art. Claims 12-15 and 24 are examined on the merits in this office action.

Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “Methods and compositions for producing proteins...” at line 1 of the abstract, which appears to be an incomplete sentence. Further, at line 3, the abstract recites, "The invention also features..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract is recommended to be amended to recite, “Methods and compositions…are described.”
7.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, paragraphs [0027], [0033] and [0045] of instant specification US 2020/0115718 disclose peptide and nucleotide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (PLOSOne, June 17, 2016, 1-17, filed with IDS).
11.	He et al teach production of bioactive human epidermal growth factor (hEGF) protein in transgenic soybean (see Title). He et al teach that transgenic soybean-synthesized hEGF protein is bioactive (see pp. 7-8), meeting the limitation of instant claim 12. He et al teach that hEGF protein produced in transgenic soybeans have therapeutic level activity (see p. 12, “Soybeans function as a bioreactor to produce hEGF at a potentially therapeutic level”). With respect to the limitation in the preamble of claim 12, “A medical material…”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the soluble bioactive, human epidermal growth factor (hEGF) protein structure. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Furthermore, no additional active components are recited in the independent claim 12. Additionally, please note that it is regarded that “intended use” of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the intended use of medical material does not result in a structure change of hEGF protein.
In regards to claim 24, claim recites and inherent property. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 12 and 24.

12.	Claims 12 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (In Vitro Cellular and Developmental Biology Animal, 2015, 51, Suppl 1, pp. 1-17, cited in the previous office action).
13.	He et al teach a medical material comprising hEGF expressed in transgenic soybeans (see for example Title), meeting the limitation of instant claim 12. With respect to the limitation in the preamble of claim 12, “A medical material…”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the soluble bioactive, human epidermal growth factor (hEGF) protein structure. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Furthermore, no additional active components are recited in the independent claim 12. Additionally, please note that it is regarded that “intended use” of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the intended use of medical material does not result in a structure change of hEGF protein.
In regards to claim 24, claim recites and inherent property. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 12 and 24.


35 U.S.C. 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim(s) 12-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (PLOSOne, June 17, 2016, 1-17, filed with IDS) in view of Eckert et al (US Patent No. 5487889) and Cho et al (US Patent No. 8778880).
19.	He et al teach production of bioactive human epidermal growth factor (hEGF) protein in transgenic soybean (see Title). He et al teach that transgenic soybean-synthesized hEGF protein is bioactive (see pp. 7-8), meeting the limitation of instant claim 12. He et al teach that hEGF protein produced in transgenic soybeans have therapeutic level activity (see p. 12, “Soybeans function as a bioreactor to produce hEGF at a potentially therapeutic level”). With respect to the limitation in the preamble of claim 12, “A medical material…”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the soluble bioactive, human epidermal growth factor (hEGF) protein structure. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Furthermore, no additional active components are recited in the independent claim 12. Additionally, please note that it is regarded that “intended use” of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the intended use of medical material does not result in a structure change of hEGF protein.
In regards to claim 24, claim recites and inherent property. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 12 and 24.
The difference between the reference and the instant claims is that the reference does not teach that the medical material is a bandage and additional adjuvant is PEG.
20.	However, Eckert et al teach a bandage for containing cells that secrete wound healing factor (see claim 19), wherein the cells additionally contain a plasmid comprising a gene operably linked to a promoter wherein said gene is selected from the group consisting of human PDGF, human EGF, human TGF, and combinations thereof (see claim 24).
21.	Cho et al further teach covalent attachment of PEG to growth hormone molecules in order to increase water solubility, bioavailability, serum half-life, therapeutic half-life, etc. (see column 3, lines 50-67). Cho et al teach that PEG molecules are frequently linked to biologically active molecules through reactive chemical functionalities (see column 4, lines 1-3).
22.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of He et al, Eckert et al, and Cho et al to produce a bandage comprising hEGF protein and PEG. Eckert et al teach that cells secreting hEGF protein can be incorporated onto medical materials, such as a bandage. Cho et al teach that PEG increases the biological molecules’ water solubility, activity and serum half-life. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Eckert et al teach hEGF genes and proteins can be formulated onto bandages and Cho et al teach that PEG molecules are added in order to increase water solubility, bioavailability, serum half-life, therapeutic half-life, one would expect that the hEGF of He et al can be incorporated onto a bandage with a PEG to increase the activity.

23.	Claims 12-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al He et al (In Vitro Cellular and Developmental Biology Animal, 2015, 51, Suppl 1, pp. 1-17, cited in the previous office action) in view of Eckert et al (US Patent No. 5487889) and Cho et al (US Patent No. 8778880).
24.	He et al teach a medical material comprising hEGF expressed in transgenic soybeans (see for example Title), meeting the limitation of instant claim 12. With respect to the limitation in the preamble of claim 12, “A medical material…”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the soluble bioactive, human epidermal growth factor (hEGF) protein structure. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Furthermore, no additional active components are recited in the independent claim 12. Additionally, please note that it is regarded that “intended use” of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the intended use of medical material does not result in a structure change of hEGF protein.
In regards to claim 24, claim recites and inherent property. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 12 and 24.
The difference between the reference and the instant claims is that the reference does not teach that the medical material is a bandage and additional adjuvant is PEG.
25.	However, Eckert et al teach a bandage for containing cells that secrete wound healing factor (see claim 19), wherein the cells additionally contain a plasmid comprising a gene operably linked to a promoter wherein said gene is selected from the group consisting of human PDGF, human EGF, human TGF, and combinations thereof (see claim 24).
26.	Cho et al further teach covalent attachment of PEG to growth hormone molecules in order to increase water solubility, bioavailability, serum half-life, therapeutic half-life, etc. (see column 3, lines 50-67). Cho et al teach that PEG molecules are frequently linked to biologically active molecules through reactive chemical functionalities (see column 4, lines 1-3).
27.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of He et al, Eckert et al, and Cho et al to produce a bandage comprising hEGF protein and PEG. Eckert et al teach that cells secreting hEGF protein can be incorporated onto medical materials, such as a bandage. Cho et al teach that PEG increases the biological molecules’ water solubility, activity and serum half-life. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Eckert et al teach hEGF genes and proteins can be formulated onto bandages and Cho et al teach that PEG molecules are added in order to increase water solubility, bioavailability, serum half-life, therapeutic half-life, one would expect that the hEGF of He et al can be incorporated onto a bandage with a PEG to increase the activity.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654